OPINION OF THE COURT
Plaintiff brings this appeal from the Final and the Amended Final Judgments of the trial court awarding to appellant money damages in the amount of $465.00 plus costs for construction defects caused by appellee. The trial court found for áppellant on the issue of liability. The only issue on appeal is whether the trial court used the correct measure of damages in appellant’s breach of contract claim against appellee for construction defects.
*166Plaintiff is a homeowner who entered into an oral contract with appellee whereby appellee promised to install wood flooring into the residence owned and occupied by appellant. Appellant presented uncontroverted testimony that it would cost $1,980.00 to correct the defects caused by appellee’s defective workmanship. Notwithstanding the testimony as to damages, the trial court entered a Final Judgment and an Amended Final Judgment assessing damages in the amount of $465.00, which sum is apparently related to the initial cost of services rendered by appellee, to wit: $340.00.
The proper measure of damages for construction defects is the reasonable costs of correcting the defects. Temple Beth Shalom and Jewish Center, Inc. v Theime Construction Corporation, 399 So.2d 525 (Fla. 2d DCA 1981); Gory Associated Industries, Inc. v Jupiter Roofing and Sheet Metal, Inc., 358 So.2d 93 (Fla. 4th DCA 1978); Edgar v Hosea, 210 So.2d 233 (Fla. 3d DCA 1968). In the instant case, the only testimony before the trial court was that of appellant’s expert who unequivocally testified that the reasonable costs of repair would be $1,980.00.
As such, trial court’s Final Judgment and Amended Final Judgment with regard to the amount of damages incurred by appellant is reversed and the trial court is directed to enter a Second Amended Final Judgment directing that appellee is indebted to appellant the sum of $1,980.00 plus costs.
REVERSED and REMANDED for further proceedings consistent with this Opinion.